Name: Council Decision (EU) 2019/143 of 28 January 2019 on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union Ã¢  Measures affecting Tariff Concessions on Certain Poultry Meat Products
 Type: Decision
 Subject Matter: foodstuff;  world organisations;  tariff policy;  animal product;  international affairs;  Asia and Oceania;  European construction;  international trade
 Date Published: 2019-01-31

 31.1.2019 EN Official Journal of the European Union L 27/2 COUNCIL DECISION (EU) 2019/143 of 28 January 2019 on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 12 March 2018, the Council authorised the Commission to open negotiations on a mutually agreed solution with China in connection with the WTO dispute settlement proceedings DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products. (2) Those negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and China (the Agreement) was initialled on 18 June 2018. (3) The agreement was signed on behalf of the Union on 30 November 2018, subject to its conclusion at a later date, in accordance with Council Decision (EU) 2018/1252 (2). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in the Agreement. (3) Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 January 2019. For the Council The President P. DAEA (1) The European Parliament has given its consent on 16 January 2019 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/1252 of 18 September 2018 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products (OJ L 237, 20.9.2018, p. 2). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.